USCA1 Opinion

	




                                            [NOT FOR PUBLICATION]                           United States Court of Appeals                                 For the First Circuit                                  ____________________            No.  97-1546                            BI SONG HUANG and LI MING AO,                                     Petitioners,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                          PETITION FOR REVIEW OF AN ORDER OF                           THE BOARD OF IMMIGRATION APPEALS                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                            Campbell, Senior Circuit Judge,                                      ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________                Allan A. Samson on brief for petitioner.                _______________                Ernesto H. Molina, Jr., Office of Immigration Litigation,                ______________________            Civil  Division,  Department  of Justice,  Frank  W.  Hunger,            Assistant  Attorney General,  Civil  Division, and  David  V.                                                                _________            Bernal, Senior Litigation Counsel, on brief for respondent.            ______                                 ____________________                                  December 16, 1997                                 ____________________                      Per Curiam.  Petitioners Bi Song Huang and Liu Ming                      ___________            Ao, a  married couple in  their twenties who are  citizens of            the  People's Republic  of  China,  seek  review of  a  final            deportation  order of the Board of Immigration Appeals (BIA).            Huang and  Ao  have  conceded  excludability,  but  requested            asylum  and withholding of deportation.  An Immigration Judge            on  December  13,  1995 found  them  excludable  because they            possessed neither valid visas nor travel documents and denied            the application for  asylum and  withholding of  deportation.            The  Board of  Immigration Appeals  on  April 8,  1997, in  a            careful decision,  disagreed  with  the  Immigration  Judge's            determination  that petitioners  were not credible  but found            that Huang had not established his claim (under which Ao also            sought protection) for asylum and withholding of deportation.                      Under  Section  208(b)  of  the  INA,  8  U.S.C.               1158(a),  the  Attorney   General,  in  her  discretion,   is            authorized to  grant asylum to refugees.  Refugees are aliens            who are unable or unwilling to return to their native country            "because of persecution or a well-founded fear of persecution            on  account of race,  religion, nationality, membership  in a            particular social  group, or political opinion."   8 U.S.C.              1101(a)(42)(A).   These two  grounds --  past persecution  or            well  founded fear  of persecution  --  do not  apply to  all            persecutions  or  fears,  but  only  to  those  in  the  five                                         -2-                                          2            enumerated categories.  See Tokarska  v. INS, 978 F.2d 1 (1st                                    ___ ________     ___            Cir. 1992).                      If  the determinations by  the BIA, whose decisions            we review,  are supported  by substantial  evidence, we  must            deny the petition.  See  INS v. Elias-Zacarias, 502 U.S. 478,                                ___  ___    ______________            481 (1992).   Here, Huang  argues that he suffered  from past            persecution when  he was beaten  and lost his job  because he            protested  the activities of his employer, a local government            official.  But,  as the BIA  found, the protest was  over his            employer's illegal activities (using prison labor  to produce            goods), his employer was most likely corrupt, and "it appears            more  likely  that  this  corruption  is  the  basis  for the            punishment of  applicant, not applicant's  presumed political            beliefs."   Accordingly, the  BIA determined,  Huang had  not            shown  a  nexus  between his  political  beliefs,  the ground            asserted  for asylum  based  on  past  persecution,  and  the            actions taken by his employer.                      As to Huang's  argument that he had  a well-founded            fear of persecution,  the BIA found that Huang  had again not            shown a  nexus between his  fear of persecution,  which might            well be genuine, and his  political beliefs, nor had he shown            that the  threat of  persecution was  country-wide.   The BIA            concluded that Huang had not  met his burden of showing "that            a reasonable  person in  his circumstances .  . .  would fear            persecution  on  account   of  race,  religion,  nationality,                                         -3-                                          3            membership  in  a  particular   social  group,  or  political            opinion."  Because Huang failed to meet the lower standard of            proof  for asylum,  he also  did  not meet  the higher  clear            probability standard of  eligibility required for withholding            of deportation.  See INS v.  Stevic, 467 U.S. 407, 413 (1984)                             ___ ___     ______            (alien must establish a "clear probability" of persecution to            avoid deportation under 8 U.S.C.   1253(h)).                      The evidence of record unquestionably supports  the            BIA's   findings.    Congress  has  chosen  to  restrict  the            definition of asylum.  Not all who will face hardship if they            return   to  their   native   countries  are   eligible   for            consideration of asylum.                        The  decision  of  the Board  is  affirmed  and the            petition is dismissed.                                         -4-                                          4